             Case 3:18-cr-00606-MMC Document 13 Filed 03/06/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

 Date: March 6, 2019                Time: 2:36 P.M. – 2:38 P.M.   Judge: MAXINE M. CHESNEY
 Case No.: 18-cr-00606-MMC          Case Name: UNITED STATES v. Buljan

Attorney for Plaintiff: Ross Weingarten
Attorney for Defendant: Robert Waggener

  Deputy Clerk: Mauriona Lee                        Court Reporter: Vicki Eastvold
  Interpreter: N/A                                  Probation Officer: N/A



                                            PROCEEDINGS
Further status conference – held.

                                             SUMMARY

CASE CONTINUED TO: March 27, 2019 at 2:15 P.M for further status conference.




EXCLUDABLE DELAY:
Category Effective preparation of counsel
Begins 3/7/19
Ends 3/27/19
